     Case 20-30706     Doc 36     Filed 08/28/20 Entered 08/28/20 17:12:03             Desc Main
                                   Document     Page 1 of 16



                    UNITED STATES BANKRUPTCY COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
 IN RE:                                   )
                                          ) CASE NO. 20-30706
 PERFECT FIT INDUSTRIES, LLC              )
            Debtor,                       ) CHAPTER 7
                                          )


                        SERTA, INC.’S OBJECTION TO
     TRUSTEE’S MOTION FOR AUTHORITY TO SELL INVENTORY, TRADEMARKS
     AND CERTAIN PERSONAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS,
       ENCUMBRANCES, AND OTHER INTERESTS PURSUANT TO 11 U.S.C. § 363

         Serta, Inc.(“Serta”), the owner of certain trademarks and a creditor of the Debtor, Perfect

Fit Industries, LLC (“PFI” or the “Debtor”), hereby files this Objection to the Trustee’s Motion

for Authority to Sell Inventory, Trademarks and Certain Personal Property Free and Clear of Liens,

Claims, Encumbrances, and Other Interests Pursuant to 11 U.S.C. § 363 (the “Sale Motion”),

showing the Court as follows:

I.       INTRODUCTION

         1.     The Trustee seeks authority to sell, free and clear of liens, claims and

encumbrances, certain inventory, trademarks and certain personal property which the Trustee

asserts is owned by the Bankruptcy Estate. The Bankruptcy Estate does not own or have a right

to use or sell the Serta Trademarks (defined below) and cannot sell the significant portion of the

inventory     which   is   branded   with   trademarks    of   Serta   (the   “Serta   Trademarked

Inventory”)(Collectively, the Serta Trademarks, Serta Trademarked Inventory and License

Agreement are referred to herein as the “Serta Trademarked Assets”). Specifically, the Trustee

seeks to sell Serta branded furniture covers and other assets of Debtor to Royal Heritage Home,

LLC (“RH”) (“Part One Personal Property”) for $515,000. The Trustee also seeks to sell Serta

branded warming and non-warming inventory listed on Exhibit B to the Sale Motion to R&M

                                                  1
  Case 20-30706         Doc 36    Filed 08/28/20 Entered 08/28/20 17:12:03              Desc Main
                                   Document     Page 2 of 16



Group, LLC for $496,937.00 (“Part Two Personal Property”). Further, the Trustee seeks to sell the

Serta Trademarked Inventory free and clear of the interest of Serta therein, without paying any

royalties to Serta and without any protection of Serta’s trademark rights, brand or goodwill. Serta

objects to the Sale Motion because the Trustee cannot satisfy the standards of 11 U.S.C. § 363 of

the Bankruptcy Code.        Moreover, Serta objects to the Sale Motion because (1) the Serta

Trademarked Assets are not of property of the estate because the License Agreement with PFI

was terminated prior to the bankruptcy filing and neither Debtor nor the Bankruptcy Estate, have

any right to sell the Serta Trademarked Inventory or use the Serta Trademarks, (2) under the

License Agreement, Serta has the right to prohibit the sale of the Serta Trademarked Inventory;

(3) the proposed sale of the Part One Personal Property is to an insider and is subject to higher

scrutiny by the Court; and (4) the Sale Motion fails to adequately protect Serta’s brand, intellectual

property rights, goodwill and interest in the Trademarked Assets.

   II.        STATEMENT OF RELEVANT FACTS

         1.      Serta is the owner of the following federally registered trademarks:

              SERTA
              PERFECT SLEEPER
              SERTAREST
              "Counting Sheep" Design

              and additionally is the owner of trademarks for: SERTAPEDIC and WE MAKE
              THE WORLD'S BEST MATTRESS (the “Serta Trademarks”).

         2.      PFI and Serta entered into a License Agreement with an effective date of January

1, 2015, as amended by Amendments One, Two and Three (“Collectively, the License

Agreement”) which, inter alia, granted PFI “subject to Serta’s rights to sell product through its

Sleep To Go program, an exclusive, non-transferable license to use the Marks throughout the

territories set forth in Exhibit C (the ‘Licensed Territory’), on and in association with the Licensed


                                                  2
  Case 20-30706       Doc 36     Filed 08/28/20 Entered 08/28/20 17:12:03             Desc Main
                                  Document     Page 3 of 16



Goods distributed, offered for sale and sold in the Licensed Territory through the distribution

channels set forth in Exhibit D (the ‘Licensed Product’).” (emphasis added). The Licensed Product

included “warming products, including blankets, mattress pads, heating pads, battery powered

heated pads, throws and foot boots, foot warmers, neck warmers, heated body pillows, travel

throws and car blankets and stadium seats warmers (“Warming Products”) and Seating Furniture

Slipcovers and Protectors (“Non-Warming Products”)(collectively, the “Licensed Products”).

       2.      Pursuant to the License Agreement, PFI was both the Licensee of the Serta

Trademarks and the manufacturer of the Licensed Products. (Agreement ⁋ 3.13).

       3.      In the License Agreement, PFI agreed to pay Serta the royalties on the sales of the

Licensed Product and a Guaranteed Minimum Royalty in the amount set forth in the License

Agreement. (Agreement ⁋ 4.2, Second Amendment, Exhibit G).

       4.      PFI further agreed to hold Serta harmless, defend and indemnify Serta and its

governing board, officers, shareholders, affiliates, employees, and agents (the “Serta Parties”)

against third party claims, liabilities, demands, judgments or causes of action, and costs and

expenses related thereto arising out of the manufacture, distribution, advertising, use, sale or

marketing of the Licensed Products, and any breach of the License Agreement. (Agreement ⁋ 7.1).

       5.      PFI agreed that it shall maintain at its own costs an insurance policy for bodily

injury and property damage including product liability in the minimum amount of ten million

dollars. (Agreement ⁋ 7.3).

       6.      Serta had the right to terminate the License Agreement immediately by given

written notice to the other party if “either party is unable to pay its debts as and when they become

due and payable…” (Agreement ⁋ 8.1.3).




                                                 3
  Case 20-30706       Doc 36     Filed 08/28/20 Entered 08/28/20 17:12:03            Desc Main
                                  Document     Page 4 of 16



        7.     In the event the License Agreement was terminated due to breach by PFI, PFI is

required to “(a) immediately discontinue manufacturing, distributing, selling, and offering for sale

all Licensed Products, (b) immediately discontinue use of the Marks, (c) promptly destroy all

materials in its possession incorporating the Marks and provide to Serta a description of the

materials destroyed, (d) promptly provide Serta with a statement reporting all existing inventory

of the Licensed Products, and (e) promptly provide written notification of the termination of this

Agreement (‘Termination Notification’) to Licensee’s retailers and distributors.” (Agreement, ¶

9.1).

        8.     PFI failed to pay any royalties owed pursuant to the License Agreement to Serta for

the Serta Trademarked Inventory and same has not been sold.

        9.     According to the Sale Motion, the Serta Trademarked Inventory is located at a

warehouse owned by Regal West Corporation (“Regal West”) located in Anaheim, California.

        10.    On or about June 15, 2020, PFI informed Serta that its Chinese parent company

intended liquidate PFI, place PFI in bankruptcy and that PFI would no longer be operating, paying

its debts or performing its obligations under the License Agreement.

        11.    On June 15, 2020, Serta sent notice to PFI that the License Agreement was

terminated immediately pursuant to ⁋ 8.1.3 of the License Agreement (the “Notice”). A true and

correct copy of the Notice is attached hereto as Exhibit A.

        12.    On July 24, 2020, Debtor filed this Bankruptcy Case under Chapter 7 of the

Bankruptcy Code.

        13.    On August 20, 2020, Trustee filed the Sale Motion. [Doc. No. 24].

        14.    On August 20, 2020, Trustee filed an Ex Parte Motion Shortening Notice of

Hearing on Motion to Sell. [Doc. No. 25].



                                                 4
  Case 20-30706           Doc 36     Filed 08/28/20 Entered 08/28/20 17:12:03             Desc Main
                                      Document     Page 5 of 16



          15.      On August 21, 2020, this Court entered an Order Shortening Notice. [Doc. No. 30].

          16.      Serta objects to and does not consent to the Sale, and for the reasons set forth below

as well as additional bases to be raised at hearing, requests that the Court deny the Motion as to

the Serta Trademarked Inventory.

   III.         ARGUMENT AND CITATION OF AUTHORITY

          11 U.S.C. § 363 provides that “[t]he trustee, after notice and a hearing, may use, sell, or

lease, other than in the ordinary course of business, property of the estate…” (emphasis added).

In re Jenkins, 347 B.R. 77, 86 (Bkrtcy.N.D.Ill.,2006)(trustee has burden of proof to justify a 363

sale). The Court should deny Trustee’s Motion to Sell because the Bankruptcy Estate has no right

to sell the Serta Trademarked Inventory.

A. The Court Should Deny the Trustee’s Motion Because the Trustee Has Failed to Satisfy
   that the Serta Trademarked Inventory is Property of the Estate

      i.        The License Agreement Was Terminated Pre-Petition
          Here, there is no dispute that the License Agreement was terminated prior to the petition

date of this bankruptcy case. (See Docket No. 1, Pg. 63). The Trustee contends, however, that

“the bankruptcy estate may have a deadline of September 13, 2020, to sell its Serta branded

inventory pursuant to the terms of its License Agreement with Serta, as Serta sent a notice of

termination to the Debtor on June 15, 2020. [Docket No. 25, Pg. 2; Motion to Sell, ¶ 10]. Contrary

to the Trustee’s assertions, however, Section 9.2 of the License Agreement provides that,

          in the event that this Agreement is terminated for any reason other than a breach
          or other failure of Licensee to meet the quality standards warranted herein or
          otherwise to perform its obligations under this Agreement, Licensee shall have
          a period up to ninety (90) days following the date of termination in which to
          distribute, sell and offer for sale Licensee’s inventory of Licensed Products on hand
          at the date of termination…(emphasis added).

          In other words, if the License Agreement is terminated based on a breach or failure of the

Licensee to perform under the License Agreement, then the 90 day period to sell the inventory of

                                                     5
  Case 20-30706       Doc 36     Filed 08/28/20 Entered 08/28/20 17:12:03             Desc Main
                                  Document     Page 6 of 16



Licensed Product then on hand at the time of termination does not apply. Thus, the Trustee

misconstrues paragraph 9.2 of the License Agreement and, not only is same not a valid basis for

the hearing on the Motion to Sell to be held on an emergency basis but same also shows that the

Bankruptcy Estate has no right to sell the Serta Trademarked Inventory. PFI only had a limited,

exclusive, non-transferable license to use the Serta Trademarks as set forth in the License

Agreement, which prior to the Petition Date was terminated. Accordingly, contrary to the

Trustee’s assertions the Bankruptcy Estate has no right to sell the Serta Trademarked Inventory,

and as such the Trustee does not have an interest or any rights under the License Agreement.

     ii.   The Serta Trademarked Assets are Not Property of the Bankruptcy Estate
       Because the License Agreement was been terminated prior to the bankruptcy, the

Trademark Assets are not a part of the bankruptcy estate under 11 U.S.C. 541(a)(1) and cannot be

sold nor does the Trustee have any right to use/sell the Serta Trademarks or the Serta Trademarked

Inventory. “A bankruptcy court may not allow the sale of property as ‘property of the estate;

without first determining whether the debtor in fact owned the property.” Warnick v. Yassian (In

re Rodeo Canon Development Corp.), 362 F.3d 603, 608-609 (9th Cir. 2004) explained by In re

Yashouafar, No. 1:16-BK-16-12255-GM, 2019 WL 1967967, at *3 (Bankr. C.D. Cal. Apr. 30,

2019) (“where there is a dispute over the Debtor's interest in the property, a bankruptcy court may

not authorize a sale of property under § 363 until the court resolves the dispute and determines that

the debtor has an interest in the property that can be sold.”). The termination of the License

Agreement extinguished Debtor’s ability to use the Serta Marks and to sell or offer for sale the

Serta Trademarked Inventory. (Agreement, 91.). “The estate cannot possess anything more than

the debtor itself did outside bankruptcy.” Mission Product Holdings, Inc. v. Tempnology, LLC,

139 S.Ct. 1652, 1663 (2019). The termination of the License Agreement pre-petition did not

provide PFI the right to sell the trademarked products post-termination where the termination ws

                                                 6
  Case 20-30706       Doc 36     Filed 08/28/20 Entered 08/28/20 17:12:03            Desc Main
                                  Document     Page 7 of 16



due to PFI’s breach and thus, the Trustee also does not have the right to sell the Serta Trademarked

Inventory. “A debtor’s property does not shrink by happenstance of bankruptcy, but it does not

expand, either.” Id. citing D. Baird, Elements of Bankruptcy 97 (6th ed. 2014). As here, the

termination of the License Agreement caused the Debtor to no longer have the right to use Serta’s

Trademarks and/or sell the Serta Trademarked Inventory, and the filing of a bankruptcy cannot

expand the right of the Debtor otherwise. Mission, supra at 1663 (A trustee is required to manage

the estate in accordance with applicable law).

       11 U.S.C. 363 provides “[t]he trustee, after notice and a hearing, may use, sell, or lease,

other than in the ordinary course of business, property of the estate.” Id. (emphasis added).

Because the License Agreement governing the use of Serta’s Trademarks and the sale of the Serta

Trademarked Inventory was terminated before the filling of the bankruptcy estate, the Serta

Trademarked Inventory are not property of the estate, the estate has no right to use Serta’s

Trademarks or sell the Serta Trademarked Inventory and it cannot be subject to sale under 11

U.S.C. § 363, without Serta’ consent.

B. Serta Has the Right to Control Sale of the Serta Trademarked Inventory
       The Trustee and PFI are bound by contracts executed by the Debtor prior to bankruptcy if

those contracts are still binding upon the Debtor. Mission Product Holdings, Inc. v. Tempnology,

LLC, 139 S.Ct. 1652, 1663 (2019)(Trustee’s rejection of trademark license agreement under

Section 365 of the Code was not a rescission of the agreement leaving other contracting party with

no rights but a breach leaving the parties in the same positions they would be under non-bankruptcy

law). Here, Paragraph 10 of the License Agreement provides that “[t]ermination of this Agreement

shall not impair any rights of Serta, nor shall it relieve Licensee of any of its obligations under

Section 9 hereof or any rights or obligations that have accrued prior to termination of this

Agreement.” Further, Paragraph 3.4 of the License Agreement provides that “Serta shall have the

                                                 7
  Case 20-30706       Doc 36     Filed 08/28/20 Entered 08/28/20 17:12:03               Desc Main
                                  Document     Page 8 of 16



right to designate or restrict the channels of trade and customers to whom Licensee may distribute,

sell, or offer for sale the Licensed Products to protect Serta's name, the Marks, and the goodwill

therein.” Therefore, Serta has the right under the License Agreement to restrict the Debtor from

selling the Serta Trademark Inventory to any customer. Therefore, the Bankruptcy Estate has no

right to sell the Serta Trademarked Inventory to any party without Serta’s consent.

C. The Court Should Deny the Trustee’s Motion Because the Trustee Has Failed to Show
   that the Proposed Sale is Not to an Insider of Debtor that Requires Property Being
   Offered to the Public
       Sale of the Serta Trademarked Inventory to RH should also not be approved, because RH

is an insider of Debtor. Prior to initiating a § 363 sale to an insider, the property must have been

offered to the public in some form, and the debtor must show that the assets are being sold for, at

least, an acceptably appraised value of the assets:

               However, as pointed out by SunTrust, even when parties are completely forthright
               with the facts surrounding the transfer, § 363 sales to insiders are subject to a higher
               scrutiny because of the opportunity for abuse. In re Mallory Co., 214 B.R. 834, 837
               (Bankr.E.D.Va.1997). This higher scrutiny requires (1) that the proposed purchase
               price be “at the very least the lessor [sic] of an acceptable appraised value or the
               tax assessment value,” and (2) that the property must have been offered to the public
               in some form before the court can approve an insider sale. Id. at 838; In re Gulf
               Coast Oil Corp., 404 B.R. 407, 424 (Bankr.S.D.Tex.2009). In fact, the debtor must
               show that the assets are being sold for the highest price attainable. Mallory at 837.
               At the very least the court must be satisfied that an insider transaction is the result
               of bona fide arm's length transactions and not driven by other factors. See generally
               In re General Bearing Corp., 136 B.R. 361 (Bankr.S.D.N.Y.1992)."

       In re Tidal Const. Co., Inc., 446 B.R. 620, 624 (Bankr. S.D. Ga. 2009). Moreover, the

Trustee must give reasonable notice of the sale to all potential bidders and affected parties. In re

Sasso, 572 B.R. 331, 340 (Bkrtcy.D.N.M., 2017)(reasonable notice of the sale was required

pursuant to 363).

       An insider is defined as when an “individual or entity has a relationship “close enough to

gain an advantage attributable simply to affinity rather than to the course of business dealings


                                                  8
  Case 20-30706        Doc 36     Filed 08/28/20 Entered 08/28/20 17:12:03              Desc Main
                                   Document     Page 9 of 16



between the parties.” In re Tempnology, LLC, 542 B.R. 50, 65 (Bkrtcy.D.N.H., 2015). In this case,

some employees have left PFI and now are employed by RH, including Ken Hedrick, the former

CEO of PFI. This gives rise to concerns that RH may continue to use Serta’s Trademarks as a

scheme to bypass the License Agreement with the very same employees employed by the Debtor

without Serta’s permission. Further, the Trustee has not offered any of the Serta Trademarked

Inventory or other property being proposed to sell to the public or provided reasonable notice and

opportunity for the marketing of such assets and thus, the sale should not be approved.

D. There is no Dispute as to Serta’s Trademark Rights and Serta Has a Right to Adequate
   Protection of its Trademark and its Rights Under the License Agreement

       A sale is only permitted pursuant to 11 U.S.C. 363(f) free and clear of liens and interests

if: “(1) applicable non-bankruptcy law permits sale of the property free and clear of such interests;

(2) such party consents to the sale; (3) such interest is a lien and the price at which such property

is to be sold is greater than the aggregate value of all liens on the property; (4) such interest is in

bona fide dispute; or (5) such party could be compelled, in a legal or equitable proceeding, to

accept a money satisfaction of such interest.” In order to prove that an interest is in “bona fide

dispute”, the trustee must show “an objective basis for avoiding the liens…” In re Gaylord Grain

L.L.C., 306 B.R. 624, 628 (8th Cir.BAP (Mo.),2004).

       First, as shown above, there is no bona fide dispute as to Serta’s ownership of the Serta

Trademarks and the termination of the License Agreement pre-petition, thereby leaving no right

by the Bankruptcy Estate to sell the Serta Trademarked Inventory.

       Subpart (5) of Section 363 permitting sale if the party can be compelled, in a legal or

equitable proceeding, to accept a money satisfaction of such interest is also not met with respect

to Serta. Lanham Act, § 34(a) of the Lanham Act prohibits assignment of a trademark without the

owners’ permission. Beltronics USA, Inc. v. Midwest Inventory Distribution, LLC, 562 F.3d

                                                  9
  Case 20-30706       Doc 36     Filed 08/28/20 Entered 08/28/20 17:12:03             Desc Main
                                 Document      Page 10 of 16



1067, 1068 (2009)(seller could not assign or conduct first sale of trademarked products without

the trademark owner’s permission).

       Moreover, Serta as the licensor is entitled to adequate protection of its interest in the

Trademarked Assets and its rights under the License Agreement. In re Tudor Motor Lodge

Associates, Ltd. Partnership, 102 B.R. 936 (1989)(licensor was entitled to adequate protection of

its brand in bankruptcy pursuant to its license agreement); In re Rupari Holding Corp., 573 B.R.

111, 121 (Bkrtcy., D. Delaware 2017)(Debtor could not assign trademark license without

trademark licensor’s consent and trademark licensor was entitled to retroactive annulment of

automatic stay to pursue trademark infringement claims). To protect its marks, brand, quality of

goods and goodwill, Serta requires agreements with its licensees to ensure that products are of the

quality expected from Serta branded products and to protect Serta from liability for products that

do not meet that standard. Allowing the Serta Trademarked Inventory to be sold in violation of

Serta’s Trademarks and the License Agreement does not adequately protect Serta and opens Serta

up to claims from end consumers of the product as well as usurping Serta’s right to payment of

royalties for use/sale of its Trademarks. At a minimum, for a sale to occur that would not be

violative of Serta’s Trademarks, the marks must be removed from the Serta Trademarked

Inventory. Alternatively, Serta should be granted relief from stay to exercise its rights under state

law to protect its interests in the Serta Trademarks and under the License Agreement. Approving

the sales as sought in the Sale Motion also does not adequately protect Serta because the proposed

sales fail to include any provisions for indemnification of Serta for warranty and other claims

arising from the ultimate sale of the Serta Trademarked Inventory to end users. Moreover, sale of

the Serta Trademarked Inventory to a party who has no license to use Serta’s Trademarks also

exposes Serta to the risk of denigration and dilution of its trademarks, brand, and goodwill as well



                                                 10
  Case 20-30706         Doc 36     Filed 08/28/20 Entered 08/28/20 17:12:03           Desc Main
                                   Document      Page 11 of 16



as interferes with Serta’s right to license other licensee’s to use and sell its Licensed Products,

thereby unfairly competing and infringing on Serta’s trademark rights.

E. The Alleged Warehouse Lien Does Not Trump Serta’s interest in its Trademarks

          A trademark is a right to exclude and is therefore a property right. (“[t]he hallmark of a

protected property interest is the right to exclude others.”) College Sav. Bank v. Florida Prepaid

Postsecondary Educ. Expense Bd., 527 U.S. 666, 673, 119 S. Ct. 2219, 144 L. Ed. 2d 605, 135 Ed.

Law Rep. 362, 51 U.S.P.Q.2d 1065, 1999-1 Trade Cas. (CCH) ¶ 72551 (1999). The trademark is

the property of the trademark owner, and trademark owners have the exclusive right of enjoyment

to exclude others from using them. Hamilton-Brown Shoe Co. v. Wolf Bros. & Co., 240 U.S. 251,

259, 36 S. Ct. 269, 60 L. Ed. 629 (1916)(“The right to use a trademark is recognized as a kind of

property, of which the owner is entitled to the exclusive enjoyment to the extent that it has been

actually used.”) In fact, the License Agreement itself recognizes that Serta has exclusive goodwill

associated with the Serta Trademarks. (Agreement ⁋ 6.1.) “[T]rademarks, which are the “property”

of the owner because he can exclude others from using them.” Id. See, e.g., Kmart Corp. v. Cartier,

Inc., 485 U.S. 176, 185–186, 108 S.Ct. 950, 99 L.Ed.2d 151 (1988) (“Trademark law, like contract

law, confers private rights, which are themselves rights of exclusion. It grants the trademark owner

a bundle of such rights”). Trademarks are not property in a sense that they are a good that can be

sold, but they are the right to exclude the use of their mark and the good-will that is associated

with it. See 15 U.S.C.A. § 1060 (A registered mark or a mark for which an application to register

has been filed shall be assignable with the good will of the business in which the mark is used, or

with that part of the good will of the business connected with the use of and symbolized by the

mark.).




                                                  11
  Case 20-30706        Doc 36     Filed 08/28/20 Entered 08/28/20 17:12:03              Desc Main
                                  Document      Page 12 of 16



       Trademarks are not a tangible good that can be infringed, but it is “. . . the right of the

public to be free of confusion and the synonymous right of a trademark owner to control his

product’s reputation.” James Burrough Ltd. v. Sign of Beefeater, Inc., 540 F.2d 266, 274 (7th Cir.

1976). A trademark sends the message to the public that the trademark owner has controlled the

quality of the product. Shell Oil Co. v. Commercial Petroleum, Inc., 928 F.2d 104, 108, 18

U.S.P.Q.2d 1156, 1158 (4th Cir. 1991) (“The use of the Shell marks implies that the product has

been    delivered    according    to    all   quality   control    guidelines    enforced    by    the

manufacturer.” Defendant's distribution of bulk oil made by Shell but not distributed according to

Shell quality control rules is not the distribution of genuine Shell brand oil and is an infringement.)

“One of the most valuable and important protections afforded by the Lanham Act is the right to

control the quality of the goods manufactured and sold under the holder's trademark. … For this

purpose the actual quality of the goods is irrelevant: it is the control of quality that a trademark

holder is entitled to maintain.” El Greco Leather Products Co. v. Shoe World, Inc., 806 F.2d 392,

395, 1 U.S.P.Q.2d 1016, 1017 (2d Cir. 1986), cert. denied, 484 U.S. 817, 98 L. Ed. 2d 34, 108 S.

Ct. 71 (1987). The use of a trademark without permission and express control over the quality of

the product by the trademark owner deprives the trademark owner of the right to maintain the

goodwill that comes with a trademark and thus the sale is an infringement. See Id.

       While a warehouse lien may be a separate right that can arise in inventory stored by such

warehouse, the sale of trademarks is governed by the trademark owner. The warehouseman’s lien

on goods does not give them the permission to use the marks or sell branded product or inventory

without a license. See, Stephen Slesinger, Inc. v. Disney Enterprises, Inc., 702 F.3d 640, 645, 105

U.S.P.Q.2d 1472 (Fed. Cir. 2012), cert. denied, 134 S. Ct. 125, 187 L. Ed. 2d 37 (2013), cert.

denied, 134 S. Ct. 125, 187 L. Ed. 2d 37 (2013) (Quoting 3 J. Thomas McCarthy, McCarthy on



                                                  12
  Case 20-30706       Doc 36      Filed 08/28/20 Entered 08/28/20 17:12:03             Desc Main
                                  Document      Page 13 of 16



Trademarks & Unfair Competition § 18:1 (4th ed. 2012) (A license is a limited permit of another

to use the mark). Utilizing the mark without permission of the trademark owner before the Serta

Trademarked Inventory has been sold in an authorized sale is infringement). Denbicare U.S.A. v.

Toys “R” Us, Inc., 21 U.S.P.Q.2d 1711 (N.D. Cal. 1991), subsequent appeal, 84 F.3d 1143, 38

U.S.P.Q.2d 1865 (9th Cir. 1996) See Restatement Third, Unfair Competition § 24, comment b

(1995) (“Thus, the trademark owner cannot ordinarily prevent or control the sale of goods bearing

the mark once the owner has permitted those goods to enter commerce). In this instance, the Serta

Trademarked Inventory has not been sold and it has not entered commerce and, in fact, the License

Agreement was terminated pre-bankruptcy. Further, none of the proposed purchasers in the Sale

Motion have a license to sell/distribute the Serta Trademarked Inventory to enter it into commerce.

The License Agreement itself also provides the restriction that PFI cannot attempt to obtain

ownership on its behalf or through a third party of any of the marks. (Agreement ⁋ 6.2). Further,

the right to sell products with the Serta Trademarks is restricted by the agreement to channels

specifically approved by Serta. (Agreement ⁋⁋ 1.2, 3.4, 5.2). Lastly, per the License Agreement,

PFI did not have the authority to entrust the Marks to the warehouse and the Marks should not

subject to the warehouseman’s lien. See Cal. Com. Code § 7209 (a warehousemen’s lien is not

effective against a person with a legal interest that did not deliver/entrust the goods to bailor with

authority to ship/store/sell (or power to obtain delivery or disposition under other sections) or

acquiesce in the procurement by the bailor or its nominee of any document).

       Thus, even though Regal claims to hold a warehouse lien on the Serta Trademarked

Inventory, same does not supersede or revoke Serta’s trademark rights therein. Therefore, outside

of bankruptcy if Regal exercised its asserted lien in the Serta Trademarked Inventory, it would be

subject to Serta’s rights in the Serta Trademarked Inventory and its right to pursue remedies for



                                                 13
  Case 20-30706        Doc 36    Filed 08/28/20 Entered 08/28/20 17:12:03             Desc Main
                                 Document      Page 14 of 16



violation of same. In seeking to sell the Serta Trademarked Inventory under 363(f), free and clear

of liens, the Sale Motion, if approved, would improperly empower the resulting buyer(s) with more

than they could obtain outside of Bankruptcy, in that a final Sale Order free and clear of all liens

would likely be a strong defense to any infringement or other claims that Serta would otherwise

assert against the warehouseman as well as subsequent purchasers of the Serta Trademarked

Inventory, without its permission.

   IV.      CONCLUSION

         The sales of the Serta Trademarked Inventory proposed in the Sale Motion should not be

approved because (1) PFI”s license to use the Serta Trademarks and sell the Serta Trademarked

Inventory is terminated and thus the Trustee does not have the power to use the Serta Trademarks

or sell the Serta Trademarked Inventory; (2) Serta has the right to block the sale under the terms

of the License Agreement; (3) the proposed Sale to RH is to an insider, and the Trustee has not

met the 363 requirements to sell to an insider, (4) the Trustee has not satisfied the requirements of

§ 363(f) and Serta’s interests in the Trademarked Assets is not adequately protected by the

proposed Sale, and (5) no royalties have been paid to Serta on the Serta Trademarked Inventory

and same has not been sold and allowing a sale to an unlicensed third party impairs and interferes

with Serta’ trademark rights.

         WHEREFORE, Serta respectfully requests this Court to deny the Trustee’s Motion for

Sale insofar as it seeks to sell Serta Trademarked Inventory.



         This 28th day of August 2020.



                                                      ROGERS LAW OFFICES
                                                      __/s/ Beth. E. Rogers____________
                                                      Beth E. Rogers
                                                 14
 Case 20-30706      Doc 36        Filed 08/28/20 Entered 08/28/20 17:12:03    Desc Main
                                  Document      Page 15 of 16



                                                   Georgia Bar No. 612092
                                                   100 Peachtree St., Ste. 1950
                                                   Atlanta, Georgia 30303
                                                   770-685-6320 phone; 678-990-9959 fax
                                                   Attorneys for Serta, Inc.


BURT & CORDES, PLLC
By_/s/ Stacy C. Cordes_____
Stacy C. Cordes
State Bar No. 18122
122 Cherokee Road, Suite 1
Charlotte, North Carolina 28207
Telephone:     704.332.3282
Facsimile:     704.332.3324
Local counsel for Movant




                                              15
  Case 20-30706        Doc 36       Filed 08/28/20 Entered 08/28/20 17:12:03        Desc Main
                                    Document      Page 16 of 16



                                    CERTIFICATE OF SERVICE


        I hereby certify that the following parties have been served with a true copy of the SERTA,
INC.’S OBJECTION TO TRUSTEE’S MOTION FOR AUTHORITY TO SELL INVENTORY,
TRADEMARKS AND CERTAIN PERSONAL PROPERTY FREE AND CLEAR OF LIENS,
CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS PURSUANT TO 11 U.S.C. § 363
by filing said document through the Court’s CM/ECF System and/or by placing a true and correct

copy in First Class United States Mail with adequate postage affixed to guarantee delivery with

service to the following parties:

John W. Taylor
John W. Taylor, P.C.

Ross Robert Fulton
Rayburn Cooper & Durham, P.A.

Antonio Eugene Lewis
King & Spalding

Matthew L Tomsic
Rayburn Cooper & Durham, P.A.

Anna S. Gorman
Grier Wright Martinez, PA

Joseph W. Grier, III
Grier Wright Martinez, PA
Attorneys for Debtor

This 28th day of August, 2020.
                                              ROGERS LAW OFFICES

                                              /s/ Beth E. Rogers
                                                      Beth E. Rogers
                                          Georgia Bar No. 612092




                                                16
